DETAILED ACTION
	This Office Action is in response to the Appeal Brief filed on 12/23/2021.
	Authorization for this Examiner’s Amendment was given by Mr. David Zivan on 03/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			            EXAMINER’S AMENDMENTS
		       Amend claims 1, 3-4, 6-7, 10, 12, 17 and 19-20.
Claim 1: (Currently amended)
A method for authenticating a wireless module in communication with a gateway, comprising the steps of: 
generating, by the wireless module, a first encryption value, and retrieving a unique identifier of the wireless module from memory; 
verifying, by the wireless module, the generated first encryption value and the retrieved unique identifier; 
sending, by the wireless module, the retrieved unique identifier and a second encryption value to the gateway; 
verifying, by the gateway, the received unique identifier and second encryption value, wherein verifying the second encryption value authenticates the wireless module; 
sending, by the gateway, a third encryption value to the wireless module; and 


Claim 3: (Currently amended) 
 The method of claim 1, wherein at least one of the first encryption value, the second encryption value, and the third encryption value are generated by an encryption algorithm.

Claim 4: (Currently amended) 
The method of claim 1, wherein the wireless module and the gateway are in wired communication.

Claim 6: (Currently amended) 
The method of claim 5, wherein the alerting the system comprises communicating to another device, by the wireless module, a signal indicating a failure to authenticate the gateway.

Claim 7: (Currently amended) 
The method of claim 1, wherein at least one of the first encryption value, the second encryption value, and the third encryption value is a cyclic redundancy check.
Claim 9: (Currently amended)
   comparing at least one of the received encryption values to a database of encryption values.

Claim 10: (Currently amended)
A system for authenticating a wireless module in communication with a gateway, comprising: 
a wireless module comprising a hardware processor and a memory storing a unique identifier and at least one encryption algorithm; and 
a gateway in communication with the wireless module, the gateway comprising at least one encryption algorithm; 
wherein the hardware processor is configured to: (i) generate, by the at least one encryption algorithm, a first encryption value; (ii) verify the first encryption value and the unique identifier; (iii) send to the gateway a second generated encryption value and the unique identifier; (iv) receive from the gateway a third encryption value; and (v) verify the received third encryption value to authenticate the gateway; 
wherein the gateway is configured to: (i) verify the  second generated encryption value to authenticate the wireless module; and (ii) send the third encryption value to the wireless module.

Claim 12: (Currently amended)
The system of claim 10, wherein the wireless module and the gateway are in wired communication.

The method of claim 1, wherein the method comprises, authenticating, by the wireless module,  identity of the wireless module by performing the verifying of the generated first encryption value and of the retrieved unique identifier.

Claim 19: (Currently Amended)
The system of claim 10, wherein the hardware processor of the wireless module is configured to authenticate  identity of the wireless module by verifying the generated first encryption value and the unique identifier.

Claim 20: (Previously presented) 
The communication module of claim 15, wherein the hardware processor of the communication module is configured to authenticate  identity of the communication module by verifying the generated first encryption value and the unique identifier.

			       ALLOWABLE SUBJECT MATTER
				    Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of the Appeal Brief remarks filed on 12/23/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438